Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $.01 par value per share, of EVINE Live Inc., a Minnesota corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 29, 2016 COVE STREET CAPITAL, LLC By: /s/ Daniele Beasley Name: Daniele Beasley Title: Chief Compliance Officer; Member /s/ Jeffrey Bronchick Jeffrey Bronchick
